DISSENTING OPINION BY
ALLEN, J.:
I respectfully dissent from the Majority’s conclusion that “by inclusion of additional language, the underinsured motorist insurance (UIM) rejection form contained in Appellant’s insurance application failed to specifically comply with statutory requirements and was therefore void.” Majority Opinion at 126. Based on the applicable standard and scope of review in this ease, in conjunction with my review of the record, I would affirm the trial court’s grant of Unitrin’s motion for summary judgment because I find that Unitrin’s UIM rejection form specifically complied with 75 Pa.C.S.A. §§ 1731(c) and 1731(c.l), and was therefore enforceable against Appellant.
In this case, it is undisputed that Unit-rin’s UIM rejection form was printed separately from the UM rejection form, was signed and dated by Appellant as the first named insured, and contained a verbatim recitation of § 1731(c)’s language. See Unitrin’s UIM rejection form. Immediately following the verbatim recitation of § 1731(e)’s language on Unitrin’s UIM rejection form, there is a single additional sentence stating: “By rejecting this coverage, I am also signing the waiver on p. 13 rejecting stacked limits of underinsured motorist coverage.” Id.
Appellant claims, and the Majority agrees, that this additional sentence renders Unitrin’s UIM rejection form void and unenforceable against Appellant based on the ruling in American International Insurance Company v. Vaxmonsky, 916 A.2d 1106 (Pa.Super.2006). I disagree.
The trial court cogently explained:
In Vaxmonsky, the Superior Court found the UIM rejection form to be void because it did not specifically comply with § 1731(c.l) since it omitted *132the word “all” from the phrase “all losses and damages.” The Superior Court determined the insurer had limited coverage by deleting “all”, and therefore imposed ambiguity where none had existed.
The Court in Vaxmonsky was clear that in order to specifically comply with § 1731(c.l) the rejection form must include all of the required language. Additionally, in order to be valid the UIM rejection form must: 1.) appear on a sheet separate from the UM rejection; 2.) be signed by the first named insured; and 3.) be dated. Winslow-Quattlebaum v. Maryland Insurance Group, [752 A.2d 878], 882.
However, in Winslow-Quattlebaum v. Maryland Insurance Group, the Pennsylvania Supreme Court found that there is no prohibition to having the § 1731(c.l) rejection of UIM benefits and the § 1738(d) rejection of UIM stacking benefits appear on the same official form.
* * *
Here, the UIM rejection appears on a separate sheet from the UM rejection. It is signed and dated. It also contains all the language set forth in § 1731(d). However, the UIM rejection form contains an additional sentence referring the need to also sign the waiver for stacked UIM coverage. While it may only be dicta, the Pennsylvania Supreme Court said [in Winslow-Quattlebaum ] there is nothing in the language of § 1731(d) to suggest the UIM rejection must stand alone on a page without any other writing. The additional sentence provided by Unitrin also pertains to UIM information. Therefore, we find that the UIM rejection here specifically complied with § 1731(d) and is not void due to the inclusion of the additional sentence.
Trial Court Opinion, 2/4/11, at 9-12 (emphasis added).
I agree with the trial court and its reliance on Winslow-Quattlebaum, supra, which is binding on this Court. I find that if the Supreme Court in Winslow-Quatt-lebaum did not prohibit placing the UIM rejection form and the UIM stacking rejection form on the same page, then in this case, including a single sentence about UIM stacking rejection in the same paragraph as UIM rejection is permissible. Id. at 881-882. Although the Majority concludes “section 1731(c) also prescribes the proximal relationship between the required language and the required signature and date lines following the language”, my review of this section does not lead to the same conclusion. Although § 1731(c) does show the required language being placed directly above the signature and date lines, § 1731(c) does not otherwise expressly dictate the “proximal relationship” between the required language and signature and date lines.
In rejecting the application of Winslow-Quattlebaum as dispositive of this case, the Majority contends that in Winslow-Quattlebaum, “the forms at issue ... adhered to this proximal relationship [and] [accordingly, Winslow-Quattlebaum provides no support for the contention that additional material on the same page as the UIM rejection form is equivalent to additional language within the form itself.” Majority Opinion at 129 (emphasis in original).
I further disagree with the Majority because the hazards referenced in 75 Pa.C.S. § 1731(c.l) that would give rise to voidability of Unitrin’s UIM rejection form are not found under our facts. Indeed, 75 Pa. C.S.A. § 1731(d) mandates specific com*133pliance with the requirement that the UIM and UM rejection forms be printed separately, as was done here, and it states “[t]he [UIM rejection form] must be signed by the first named insured and dated to be valid.” These strictures for specific compliance and validity were met under our facts.
Unitrin produced a separately printed and duly executed (signed and dated) form by Appellant as the first named insured, which contained a verbatim recitation of the statutorily prescribed language required by 75 Pa.C.S.A. § 1731(c). The addition of a single sentence referencing a related topic on the same paragraph as Unitrin’s UIM rejection form does not render Unitrin’s UIM rejection form void and unenforceable against Appellant.
Therefore, framing my analysis by our standard of review, which mandates the affirmance of the trial court’s order in the absence of error of law or abuse of discretion, I would affirm the trial court’s grant of Unitrin’s motion for summary judgment. I find that Unitrin’s UIM rejection form specifically complied with the language requirements of 75 Pa.C.S.A. § 1781(c). I also find Unitrin’s UIM rejection form met the requirements of § 1731(d) in that it was separate and apart from its UM rejection form, and it was signed and dated by Appellant, the first named insured. Moreover, I find that the single sentence in Unitrin’s UIM rejection form referencing UIM stacking does not void Appellant’s rejection. See Winslow-Quattlebaum, supra.
Although the Majority does not address Appellant’s contention that the trial court’s grant of Unitrin’s motion for summary judgment was erroneous because a genuine issue of material fact remained as to whether Unitrin’s UIM rejection form was confusing, I find this issue relevant because Appellant seeks to gain a benefit for which she did not, in any way, bargain or pay. It is well settled that “[a] man must do justice before he asks equity.” The Sharon Iron Co. v. The City of Erie, 41 Pa. 341, 342 (1861).
Appellant’s claims of “confusion” are delineated in the affidavit she filed in support of her Answer to Motion for Summary Judgment, in which she conceded she “signed rejection forms for uninsured and underinsured motorist coverage” but claimed that “[biased on the last sentence of the rejection forms it was not clear to [Appellant] if [Appellant] was rejecting uninsured or underinsured coverage, or stacked uninsured or underinsured coverage.” Appellant’s Affidavit in Support of Appellant’s Answer to Motion for Summary Judgment, 7/19/10, at 1.
Appellant also asserted that “[o]n May 28, 2009, [she] received an amended declarations [page] from Unitrin which ... did not show underinsured motorist coverage ... listed medical payments and uninsured motorists [coverage] [,] [as well as] UM/ UIM stacking [and] non-stacking options.” Id. Appellant averred “[i]t [was] unclear to [Appellant] from [her] amended declarations page whether or not [she] had uninsured or underinsured motorist coverage.” Id. at 2.
The trial court explained:
Generally, the Court rather than a jury interprets an insurance contract. Madison Cont. Co. v. Harleysville Mut. Ins. Co., 557 Pa. 595, 735 A.2d 100 (1999), citing Gene & Harvey Guilders [Builders], Inc. v. Pennsylvania Mfrs. Ass’n. Ins. Co., 512 Pa. 420, 517 A.2d 910 (1986). In interpreting an insurance policy, the Court must ascertain the intent of the parties as manifested by the language of the written agreement. Harleysville Ins. Co. v. Aetna Casualty and Surety Ins. Co., 568 Pa. 255, 795 A.2d 383 (2002), quoting Travelers Casu*134alty and Surety Company v. Castegnaro, 565 Pa. 246, 772 A.2d 456, 459 (2001). Words of common usage are to be construed in their natural plain and ordinary meaning. Madison Cont. Co. v. Harleysville Mut. Ins. Co., supra. When policy language is clear and unambiguous, the Court is required to give effect to the language of the contract. Harleysville Ins. Co. v. Aetna Casualty and Surety Ins. Co., supra. Where a provision of an insurance policy is ambiguous, the provision is to be construed against the drafter. Madison Cont. Co. v. Harleysville Mut. Ins. Co., supra.
The allegations contained in [Appellant’s] Declaratory Judgment Action only aver that the rejection form does not comply with the MVFRL. There are no allegations that the policy was confusing or ambiguous. Further, we find the policy language to be clear and unambiguous. Therefore, we do not believe there to be material facts in dispute that would prohibit the entry of summary judgment. Kline v. Old Guard Ins. Co., 820 A.2d 783 (Pa.Super.2003). Accordingly, Unitrin’s Motion for Summary Judgment is GRANTED.
Trial Court Opinion, 2/4/11, at 13-14.
I agree with the trial court. Appellant’s averments do not raise a genuine issue of material fact that would preclude the trial court’s grant of Unitrin’s motion for summary judgment. A plain reading of the subject declarations page referenced by Appellant reveals that although the term “uninsured motorist coverage” was located on the declarations page, there were no premiums listed next to that term, thereby obviating a basis on which Appellant could reasonably claim that she had purchased and accepted such coverage, and that such coverage was being provided by Unitrin.
Further, I find that the mere reference at the bottom of the declarations page to UM/UIM stacking and non-stacking options is devoid of any confusion or ambiguity because the options were explained in the Unitrin Personal Auto Policy that was issued to Appellant, and provided to Appellant for her review. See Appellant’s Amended Declarations Page, at 1; See also Unitrin’s Personal Auto Policy HB 865793 issued to Appellant.
Additionally, a plain reading of the UIM rejection form at issue does not reveal a single word denoting acceptance, but instead, has three statements of rejection on line 1, line 7, and line 8, all of which pertain to UIM benefits. Although it is unfortunate that Appellant eventually needed the very benefits she rejected, her need does not abrogate her rejection of that coverage, her lack of payment for that protection, and the fact that, as the trial court found, “the policy language [was] clear and unambiguous” which “required [the trial court and this Court,] to give effect to the language of the contract.” See Trial Court Opinion, 2/4/11, at 13 citing Harleysville Ins. Co. v. Aetna Casualty and Surety Ins. Co., 568 Pa. 255, 795 A.2d 383 (2002).
Therefore, finding no error of law or abuse of discretion in the trial court’s grant of Umtrin’s motion for summary judgment, I would affirm the trial court’s order, and therefore respectfully dissent from the Majority.